NO. 07-11-0094-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL D

                                    APRIL 8, 2011
                           _____________________________

                         In re CHARLES ANTHONY ALLEN, SR.

                           _____________________________

                                  Order of Dismissal
                           _____________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Charles Anthony Allen, Sr. filed a notice of apeal initiating this appeal. However,

the document failed to disclose the trial court order or judgment from which appeal was

perfected. As a result of this defect, we directed him to proffer an amended notice

comporting with the Texas Rules of Appellate Procedure. Allen complied and in doing

so revealed his intent to appeal from an order of this court denying a previously filed

petition for mandamus. Thus, there is no order or judgment issued by either a county,

district, or any other trial court subject to review. This is fatal to the proceeding since we

have jurisdiction only from final orders of a district or county court. Tejas Elevator Co. v.

Concord Elevator, Inc., 982 S.W.2d 578, 579 (Tex. App.–Dallas 1998, no pet.) (stating

that to invoke the jurisdiction of the appellate court, the appellant must obtain a final,

appealable order or judgment from the county or district court).          Consequently, the

appeal is dismissed for want of jurisdiction. Should Allen care to question our decision
regarding his prior application for mandamus relief, the appropriate forum to do so is the

Texas Supreme Court, not this court.



                                         Per Curiam




                                            2